Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to papers filed 03/16/2021.  Claims 26, 34 have been amended. Claims 1-25 and 33 have been cancelled. No claim has been newly added.  Claims 43-45 have been drawn from consideration.  Accordingly, claims 26-32 and 34-42 are under consideration on the merit. 

Withdrawn Claim Rejections - 35 USC § 112(b)
The rejected of claim 34-35 under 35 U.S.C. 112(b) is hereby withdrawn in view of amendments dated 03/16/2021. 

Withdrawn Claim Rejections - 35 USC § 112(d)
The rejected of claim 33-35 under 35 U.S.C. 112(d) is hereby withdrawn in view of amendments dated 03/16/2021. 

Applicant’s arguments filed 03/16/2021 have been fully considered t, but they are not found persuasive.  The present rejection is maintained from the office action dated 09/2162020, but has been modified to address Applicant's amended claims of 03/16/2021. 

Claim Rejections - 35 USC § 103

Claims 26-32 and 34-42 are rejected under 35 U.S.C. 103 as obvious over Claims 26-42 are rejected under 35 U.S.C. 103 as obvious over Cowan et al. (“Cowan”, US patent application 20120263668 A1, published October 18, 2012) and D'Ambrogio et al. (“D'Ambrogio”, US patent 6127328 A, issued October 3, 2000).
Applicant claims a post-foaming personal cleaning composition comprising: a) water; b) one or more anionic surfactants in an amount of about 0.5 to about 10% by weight of the composition; c) one or more amine oxide surfactants in an amount of about 0.5 to about 3% by weight of the composition; d) a hydrophobically modified alkali-swellable acrylic emulsion (HASE) polymer in an amount of about 0.5 to about 2% polymer solids by weight of the composition; e) a substantially water-insoluble oil from in an amount of about 1% to about 50% by weight of the total composition; wherein the solubility of the oil in water at 20°C is less than 50% by weight of a mixture of the oil and water; and f) a foaming agent comprising a non-polar saturated aliphatic hydrocarbon having from 3 to 6 carbon atoms.
In addition, claim 26 uses the open-ended transitional phrase “comprising”.  Thus, it allows for the presence of additional unrecited components.
Claims 26, 29, 32, and 38-41 describe an amount of component using “about”.  However, the term “about” is not defined.  For examination purpose, the term “about” is interpreted as “approximately” or “not far off from”.    
Cowan is directed to a stable, post-foaming gel composition for use in personal cleansing (abstract).  Cowan teaches that the post-foaming cleansing composition comprising: i) anionic surfactant; ii) one or more non-ionic surfactants (read on component b in the instant claim 26); iii) a polymeric thickener; and iv) a post-foaming agent (component f in the instant claim 26); wherein the polymeric thickener is present in an amount of at least 0.3%  by weight of the composition, wherein the anionic surfactant is present in the composition relative to the one or more non-ionic surfactants in a ratio of no more than 4.0:1 (([0011-14]), and the anionic surfactant includes alkali metal alkyl sulphates (e.g. sodium coca sulfate), alkali metal alkyl ether sulphates ([0027]), sodium laureth sulfate (SLES) ([0069] and Table 1 on page 4, read on the limitations of the instant claims 30 and 31); the one or more non-ionic surfactants include glyceryl esters (e.g. glyceryl oleate), glycol esters, alkyl poly glucosides, alkoxylated carboxylic acids, other alkanol amides ([0028]); a combination of laureth-4 and PEG-4 rapeseedamide (polyethylene glycol-4 rapeseedamide, an oil) ([0029]); and  the polymeric thickener including acrylate copolymers (e.g. Synthalen W400 ex-3V), hydrophobically modified alkali soluble emulsion polymers (HASE) (e.g. Aculyn 22 ex-Rohm & Haas, implying the limitations of HASE in the instant claims 27-28), PEG-150 distearate ([0024], readable on the limitation of component d) in the instant claim 26).  Cowan also teaches that, according to a further aspect of the invention, the composition also contain one or more amphoteric surfactants including lauryl amidopropyl betaine, cocoamidopropylbetaine, alkyl betaines, alkyl amine oxides, alkyl amidopropyl amine oxides, etc. ([0036], read on the limitation of component c in the instant claim 26).  Cowan further teaches that a method of manufacturing the composition comprising the steps of: i) dispersing a polymeric thickener in water; ii) adding an anionic surfactant to the dispersion and optionally an amphoteric surfactant; iii) optionally adjusting the pH; iv) adding one or more non-ionic surfactants; and v) adding a post-foaming agent (claim 21 of Cowan, read on the limitation of component b) in the instant the foaming agent is typically a saturated aliphatic hydrocarbon compound having 4 or 5 carbon atoms including n-pentane, isobutene, and isopentane in amount from about 3 to about 15 wt. % of the overall composition, more typically from about 8 to about 13 wt. % of the overall composition ([0030-31], read on the limitation of component f) in the instant claim 26, encompassing the limitation and concentration of the instant claim 39).  Furthermore, Cowan teaches that the SLES (anionic surfactant in 15.0-16.6%), laureth-4 (non-ionic surfactant, 0.2-1.2%) and PEG-4 rapeseed amide (non-ionic surfactant, an oil, in 2.4-3.0%) are three variables, while the rest of the components in the composition are kept constant.  The rest of the components contain one or more amphoteric surfactants including lauryl amidopropyl betaine (5% in Table 1), preservative, glycerin moisturizer, colorant, dimethicone copolyol (a silicone oil, 0.5%); etc., ([0036], ([0069], and Table 1 on page 4, read on the limitation of component e) in the instant claim 26, the limitations of the instant claim 42).  
While teaching alkyl amine oxides, alkyl amidopropyl amine oxides and adjusting the pH, Cowan does not expressly teach the species of amine oxide and the pH range of 6 to 8 as claimed, this deficiency is cured by D'Ambrogio.
D'Ambrogio is directed to a novel light duty liquid detergent compositions with high foaming and good grease cutting properties (col. 1, lines 12-14).  D'Ambrogio uses various US patents concerning a shampoo as prior art in the background (col. 1 lines 15-67 and col. 2, lines 1-12).  D'Ambrogio teaches that the liquid detergent which comprises approximately by weight: (a) 3% to 18% of a paraffin sulfonate surfactant; (b) 0 to 10% of a magnesium salt of a C8 – C18 linear alkyl benzene sulfonate surfactant; (c) 3% to 12% of a C12 alkyl amido propyl dimethyl amine oxide surfactant (synonym lauramidopropylamine); (d) 5% to 15% of an alkyl polyglucoside water wherein the composition does not contain a glycol ether solvent (col. 2, lines 48-60, read on the limitations of the instant claims 26, 34-37).  D'Ambrogio also teaches that the pH of the composition is substantially neutral to skin, ranging 5.0 to 7.0 preferably (col. 6, lines 38-40, falling within the pH range in the instant claim 41).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose a C12 alkyl amido propyl dimethyl amine oxide as the particular surfactant and pH range as taught by D'Ambrogio to be incorporated into the composition of Cowan.  A person of ordinary skill would have been motived to do so because Cowan has taught that amine oxide surfactant generally could be incorporated into compositions comprising anionic surfactants and foaming agent, and D'Ambrogio has confirmed that C12 alkyl amido propyl dimethyl amine oxide is known to be used for cleaning compositions that having pH between 5.0-7.0.  Thus, in view of the teachings Cowan and D'Ambrogio, there would have been a reasonable expectation that a composition comprising water, anionic surfactants, amine oxide and foaming agent as claimed could be successful.  
Regarding the specific concentration of HASE in claims 26 and 29, the specific concentration of anionic surfactant in claim 32, the specific concentration of amine oxide in claim 38, the principles of law are “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case the general condition of each ingredient have been taught by Cowan and D'Ambrogio.  Particularly, Cowan teaches that a post-foaming gel composition comprising a major amount of 3-23% by weight of a water-soluble anionic surfactant, about 1-24% by weight of a water dispersible ethoxylated fatty alcohol or fatty ester, about 2-4% of isopropyl myristate  is known ([0003]).  D'Ambrogio teaches 3% to 12% of an amine oxide surfactant.  The ranges of each ingredient in the Cowan and D'Ambrogio either encompassing or touching that of the claimed.  Thus, it would have been obvious to vary the amount of each ingredient to optimize the effect desired, absent evidence to the contrary.  
Regarding the substantially water-insoluble oil having the solubility of the oil in water at 20°C is less than 50% by weight of a mixture of the oil and water in claim 26, it is reasonable to believe that the oils taught by Cowan meet the limitation regardless of the functions as a surfactant or a moisturizer or a solvent).  As set forth above, Cowan teaches oils (e.g. glyceryl oleate, PEG-4 rapeseedamide). In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case. 

Response to arguments
Applicant argues (p.3/5 of the remarks) that “The person skilled in the art would not modify the balanced composition of Cowan in the hope of improving Cowan’s composition, as to do so would be to ruin the fine balance of the components it has, and thus the ideal gel clarity, stability and rigidity would be lost.”  Applicant also argues (p.3/5 of the remarks) that Cowan does not actually disclose a general range for the amount of certain components, such as the anionic surfactant. The only guide we have for the amount of anionic surfactant is how much is used in the examples, which only has levels of SLES of 15-16.6 wt% (Table 2). In contrast, the present invention limits the amount of anionic surfactant at 10 wt%.

Applicant also argues (last para. on p.4/5 of the remarks) that claim 26 defines a maximum of 13 wt% of the combined surfactants. In contrast, Cowan’s example in Tables 1 and 2 has between 23 and 24.6 wt% total surfactant. 
In response to applicant's arguments, again, the teaching of references should be considered as a whole, not the preferred embodiments. 1st of all, the maximum of 13 wt% of the combined surfactants in the instant application and between 23 and 24.6 wt% total surfactant of Cowan is not accurate.  It is noted that when calculating the combined surfactants in the instant application applicant left out HASE polymer (2%), while calculating the total surfactants of Cowan every polymer is counted. 2nd, the principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  As set forth in the rejection above, the general conditions of 
Applicant further argues (p. 4/5 of the remarks) that there is no teaching whatsoever in Cowan of any sort of structural system as in the present invention and Cowan does not teach any of the amine oxides in claim 26 at all. 
In response, applicant needs to clarify what s/he means by “any sort of structural system”.  It is believed that the rejection above address all the limitations in the claims under consideration on the merit.  Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, HASE rheology modifiers are known (see relevant art section).
For these reasons, the invention, as a whole, is prima facie obvious over the cited prior art. 

Relevant Prior Art
Yang et al (US 8501983 B2, issued August 6, 2013) is provided, but not cited, to show the state of art at the time when the invention was filed.
wide range of amounts depending on the desired system properties and end use applications. For example, in latex paint the emulsion (HASE) polymer is present at about 0.05 to about 5.0 weight percent (col. 13, lines 54-60.) Yang also teaches that the HASE emulsion polymers according to the present invention as described herein are particularly useful as thickeners for a wide variety of water-based compositions.  

CONCLUSION
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANZHI ZHANG/            Primary Examiner, Art Unit 1617